Title: From David Humphreys to Edward Hand, 11 May 1781
From: Humphreys, David
To: Hand, Edward


                        

                            Dear Sir.Head Quarters May 11th 1781
                        
                        I am directed by His Excellency to send you the inclosed, to be issued tomorrow, He also requests (if
                            possible) that from the result of your inspection, or by the return of the Recruits who have joined since the first of
                            April, you will afford the means (this evening) of assertaining our present force with great precision. I have the Honor
                            to be With perfect respect, Your Most Obt Servt
                        
                            D. Humphry,
                            Aid de Camp
                        
                        
                            P.S. The Return of Recruits called for two or three days ago, is particularly necessary.
                        
                    